Case 3:20-cr-00021-GMG-RWT Document 15 Filed 04/03/20 Page 1 of 3 PageID #: 29




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   MARTINSBURG

 UNITED STATES OF AMERICA,

                Plaintiff,
 v.                                                       Criminal Action No. 3:19MJ99


 ELIZABETH JO SHIRLEY,

                Defendant.

                  ORDER ON PRELIMINARY HEARING AND DETENTION

          On April 3, 2020, came the United States of America by Jarod J. Douglas, Assistant

 United States Attorney, telephonically and also came the Defendant, Elizabeth Jo Shirley

 by videoconferencing from the Eastern Regional Jail and by her counsel, Nicholas J.

 Compton, Assistant Federal Public Defender, and Edward B. MacMahon, Jr., Esq. who

 both appeared in the courtroom for an initial appearance, preliminary hearing and

 detention hearing in the above-styled criminal action.

          Upon commencement of the preliminary hearing, the Defendant’s counsel

 presented a written waiver of the preliminary hearing and the detention hearing to the

 Court.

          The Court proceeded to inform Defendant that she is entitled to a preliminary

 hearing and her rights regarding the same. After inquiry, the Court finds that Defendant,

 upon consultation with her attorney, knowingly and intelligently waives her right to a

 preliminary hearing in this matter. Based on that waiver and further inquiry, the Court

 finds that there is probable cause to believe that Defendant did knowingly and


                                               1
Case 3:20-cr-00021-GMG-RWT Document 15 Filed 04/03/20 Page 2 of 3 PageID #: 30




 intentionally commiting International Parental Kidnapping, a felony, in violation of 18

 U.S.C. § 1204. It is

        ORDERED that the Defendant be bound over to the Grand Jury pursuant to 18

 U.S.C. §3161(b). In this regard, the Court recognizes that no grand juries are meeting in

 the Northern District of West Virginia during the thirty-day period following the

 defendant’s arrest. Accordingly, pursuant to 18 U.S.C. § 3161(b) and the Notice [ECF

 No. 9] filed by the Government, the period of time for filing of an indictment is hereby

 extended an additional thirty days.

        The Court proceeded to inform Defendant that she is also entitled to a detention

 hearing and her rights regarding the same. After inquiry, the Court finds that Defendant,

 upon consultation with her attorney, knowingly and intelligently waives her right to a

 detention hearing in this matter. Based upon the knowing and intelligent waiver of

 Defendant to a detention hearing in this matter, it is ORDERED that the Government's

 Motion [ECF No. 8] to Detain is GRANTED. Accordingly, it is hereby

        ORDERED that:

        1.     Defendant is hereby remanded to the custody of the United States

               Marshal pending further proceedings in this case;

        2.     Defendant be confined in a facility separate, to the extent practicable, from

               persons awaiting or serving sentences or being held in custody pending

               appeal;

        3.     Defendant shall be afforded a reasonable opportunity for private

               consultation with defense counsel;


                                              2
Case 3:20-cr-00021-GMG-RWT Document 15 Filed 04/03/20 Page 3 of 3 PageID #: 31




        4.     On order of a court of the United States or on request of an attorney for

               the Government, the person in charge of the corrections facility in which

               Defendant is confined shall deliver Defendant to the United States

               Marshal for the purpose of an appearance in connection with a court

               proceeding; and

        5.     Any Party seeking revocation or amendment of this Order shall file a

               motion pursuant to 18 U.S.C. § 3145.

        The Clerk of the Court is directed to provide a copy of this Order to parties who

 appear pro se and all counsel of record, as applicable, as provided in the Administrative

 Procedures for Electronic Case Filing in the United States District Court for the Northern

 District of West Virginia.

 DATED: 4-3-2020




                                             3
